Citation Nr: 1028348	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left hip strain with myositis.

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee strain with Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for left hip 
strain with myositis, evaluated at 10 percent and continued the 
evaluation of 10 percent for left knee strain with Osgood 
Schlatter's disease.  

In January 2010, the Veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The issue of service connection for hypertension secondary to 
service-connected disabilities being referred has been raised by 
the record in a January 2008 statement submitted by the Veteran, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected left hip strain with myositis 
is manifested by use of a cane, complaints of pain, 
osteoarthritis, myositis, flexion to 100 degrees, extension to 30 
degrees, adduction to 20 degrees, abduction to 20 degrees, 
external rotation to 40 degrees and internal rotation to 20 
degrees.  There is no evidence of malunion of the femur, fatigue, 
weakness or lack of endurance.  

2.  The Veteran's service-connected left knee strain is 
manifested by use of a cane and knee brace, complaints of pain, 
flexion to 110 degrees and extension to zero degrees.  There was 
no evidence of arthritis, no meniscus tears and no ligaments were 
torn.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left hip strain with myositis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5021,  5255 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
left knee strain with Osgood-Schlatter's disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256-5263 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With regard to the Veteran's increased rating claim for his knee, 
he received notice of what was needed to establish an increased 
rating and Dingess notice in January 2009.   While the notice was 
belated, the Veteran's claim was readjudicated in October 2009 
and therefore, the Veteran has not been prejudiced by any defect 
in timing.  The Veteran's left hip claim arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on 
the foregoing, no further development is required with respect to 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran several VA 
examinations with respect to the severity of his service-
connected left hip strain with myositis and left knee strain with 
Osgood-Schlatter's disease.  The examination reports are adequate 
for rating purposes.  The examiners reviewed the Veteran's case 
file, considered the Veteran's subjective complaints, examined 
him and set forth pertinent clinical findings.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.


II.  Left Hip

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009). 

As previously noted, in April 2008, the RO granted service 
connection for left hip strain and assigned a 10 percent rating.   
Because the Veteran appealed the RO's determination at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

 Analysis 

The Veteran asserts that he is entitled to an initial increased 
evaluation for his service-connected left hip strain with 
myositis.  The Veteran's left hip strain with myositis is 
currently rated at 10 percent under Diagnostic Codes 5255-5021 
for disabilities of the hip and thigh and myositis.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5021 provides that myositis will be rated on 
limitation of motion of the affected part, as arthritis, 
degenerative.  Degenerative arthritis is rated under Diagnostic 
Code 5003 which provides that degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, arthritis is to be rated based on x-ray 
findings, as follows: a 10 percent evaluation is warranted where 
there is x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups. A maximum 20 percent evaluation 
is warranted where there is x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

Pursuant to Diagnostic Code 5255 impairment of the femur warrants 
a 10 percent evaluation for malunion of the femur with slight 
knee or hip disability, and a 20 percent evaluation for malunion 
of the femur with moderate knee or hip disability. A 30 percent 
evaluation is warranted for malunion of the femur with marked 
knee or hip disability.  Higher ratings are warranted for 
fractures of the femur neck or shaft.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2009).

The words "slight," "moderate" and "severe" as used in the 
various codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.  

The Veteran was afforded a VA examination in December 2007 and 
the VA examiner had the opportunity to review the Veteran's 
claims file.  The Veteran arrived for the examination using a 
cane and presenting with a slow antalgic gait.  The Veteran 
reported severe and constant pain with regard to his left hip.  
The Veteran works as a postal service dock worker and has 
difficulty with prolonged sitting, standing and walking.  His 
range of motion was flexion to 100 degrees, extension to 30 
degrees, abduction to 25 degrees, adduction to 40 degrees, 
external rotation to 60 degrees and internal rotation to 30 
degrees.  The examiner noted evidence of mild or minimal pain of 
the left hip with flexion from 90 to 100 degrees, extension 20 to 
30 degrees, abduction 15 to 25 degrees, adduction 30 to 40 
degrees, external rotation 50 to 60 degrees and internal rotation 
20 to 30 degrees.  Range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance.  The examiner 
diagnosed mildly active left hip strain.  

VA treatment records dated from June 2007 to December 2008 note 
increasing left hip pain with no relief from the pain.

The Veteran was afforded a VA examination in April 2009.  The 
examiner had the opportunity to review the Veteran's case file.  
The Veteran reported being prescribed several different 
medications to assist with his hip, but stated that none of the 
medications have been effective.  He also reported that the cane 
he uses does not help his left hip pain.  The examiner noted a 
mild to moderate antalgic gait.  The Veteran stated that his job 
as a case worker causes flare-ups in his hips.  The Veteran had 
flexion to 100 degrees, extension to 30 degrees, abduction and 
adduction to 20 degrees, external rotation to 40 degrees and 
internal rotation to 20 degrees.  He experienced pain on flexion 
at 90 degrees, extension at 20 degrees, abduction and adduction 
at 10 degrees, external rotation at 30 degrees and internal 
rotation at 10 degrees.  The examiner noted that the Veteran was 
not additionally limited by pain, fatigue, weakness or lack of 
endurance.  The Veteran's hip joint was stable and there was no 
swelling, tenderness or crepitation.  The examiner diagnosed mild 
osteoarthritis and myositis of the left hip.  

The Veteran testified at a hearing before the undersigned in 
January 2010, that he experiences pain in his hip when standing 
and sitting.  The Veteran appeared at the hearing with a cane, 
which he stated was not helping his hip disability.  

The Board has considered the manifestations of the Veteran's left 
hip strain with myositis.  The evidence of record demonstrates 
that the Veteran is not entitled to an initial higher rating 
under Diagnostic Codes 5255-5021.  Based on the objective 
findings noted above, the Veteran does not meet the criteria of a 
moderate hip disability.  Clinical findings show only slight 
limitation of motion, with no fatigability, swelling, tenderness, 
crepitation, weakness, lack of endurance or incoordination.  
Further, by history and currently, there is also no evidence of 
malunion of the femur.  See Diagnostic Code 5255.  

The Board also notes that an initial increased rating is not 
warranted under Diagnostic Codes 5021 and 5003, as there is no 
evidence of incapacitating episodes.  

The Board has considered rating the Veteran's left hip disability 
under other diagnostic codes in order to provide him with the 
most beneficial rating; however, the Veteran's left hip strain 
does not warrant an initial increased rating under any of the 
Diagnostic Codes pertaining to disabilities of the hip or thigh.

Diagnostic Code 5250 pertains to ankylosis of the hip; however, 
the records do not indicate a finding of ankylosis.  Diagnostic 
Code 5251 relates to limitation of extension of the thigh, and 
provides that limitation to 5 degrees would warrant a disability 
rating of 10 percent.  However, the VA examinations do not show 
limited range of motion of the thigh. 

Diagnostic Code 5252 pertains to limitation of flexion of the 
thigh, and provides that flexion limited to 45 degrees warrants a 
10 percent disability rating.  The Veteran's range of motion of 
his hip at the worst was flexion to 100 degrees, extension to 30 
degrees, adduction to 20 degrees, abduction to 20 degrees, 
external rotation to 40 degrees and internal rotation to 20 
degrees.  The examiner noted that range of motion was not further 
limited by pain, fatigue, weakness or incoordination.  Diagnostic 
Code 5253 contemplates impairment of the thigh and provides that 
a 10 percent disability rating is warranted when the Veteran 
cannot cross his legs or toe out more than 15 degrees and 
Diagnostic Code 5254 provides a 10 percent rating for flail 
joint.  No such evidence is present and therefore a higher rating 
is not applicable under alternative Diagnostic Codes.  

Also weighed by the Board are the provisions of 38 C.F.R. § 4.40 
with regard to giving proper consideration to the effects of pain 
in assigning a disability rating, as well as the provisions of 38 
C.F.R. § 4.45 and the holding in DeLuca, 8 Vet. App. 202.  
Although the Veteran reported pain associated with his service-
connected left hip disability, the examiners concluded that there 
did not appear to be any fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner noted pain on 
repetitive use, and this has already been factored into the 
Veteran's 10 percent ratings for his hip.  As such, an initial 
increase due to functional impairment would not be appropriate 
under the criteria of 38 C.F.R. §§ 4.40 and 4.45.

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119. However, there 
appears to be no identifiable period of time since the effective 
date of service connection, during which the left hip strain 
warranted a rating in excess of 10 percent.

In conclusion, the Board finds that the criteria for an initial 
increased rating for left hip strain currently evaluated as 10 
percent disabling, have not been met.  The Veteran was afforded 
the benefit of the doubt, however, there was no doubt to be 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2009).

III.  Left Knee

Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2009).





Analysis 

The Veteran asserts that he is entitled to an increased 
evaluation for his service-connected left knee strain with 
Osgood-Schlatter's disease.  The Veteran filed his claim for an 
increased rating in December 2007.  The Veteran's left knee 
disability is rated at 10 percent under Diagnostic Codes 5260-
5010.  The 10 percent evaluation has been in effect throughout 
the rating period on appeal.

Diagnostic Code 5010 pertains to arthritis due to trauma, which 
is substantiated by x-ray findings and is rated as degenerative 
arthritis under Diagnostic Code 5003.  
Diagnostic Code 5260 pertains to limitation of flexion of the 
leg. 38 C.F.R. § 4.71a.  A non-compensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent evaluation 
is warranted where the evidence demonstrates flexion limited to 
45 degrees.  A 20 percent evaluation is warranted where the 
evidence shows flexion limited to 30 degrees and a 30 percent 
evaluation is warranted where flexion is limited to 15 degrees.  

The Veteran was afforded a VA examination in December 2007 and 
the examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported constant pain in both knees.  The 
examiner noted a mild slow antalgic gait with use of a cane.  He 
also noted that the Veteran has difficulty with prolonged periods 
of standing and sitting.  The Veteran had flexion to 110 degrees 
and extension to zero degrees in the left knee with mild 
tenderness.  The examiner noted pain at 100 degrees of flexion.  
There was evidence of crepitus on palpation, but no swelling or 
instability of the left knee.  His range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.   The examiner diagnosed left knee strain with a 
history of Osgood-Schlatter's disease.

The Veteran was afforded a VA examination in April 2009.  The VA 
examiner had the opportunity to review the Veteran's case file.  
The Veteran reported that he was prescribed a knee brace and a 
cane but neither is helpful.  The Veteran described the pain in 
his left knee as constant and dull in nature and the examiner 
noted a mild to moderate antalgic gait.  He denied any weakness, 
locking, stiffness or fatigability.  As of 2008, the Veteran is 
employed as a case manager, a desk job which involves some 
walking.  He said that he can perform his job but with 
limitations due to his knee disability.  The Veteran had flexion 
to 110 degrees and extension to zero degrees.  The left knee was 
described as clinically stable and there was no laxity of the 
left knee joint.  The examiner noted mild pain at 100 degrees and 
zero degrees.  The examiner noted no evidence of arthritis, no 
meniscus tears and the ligaments were intact.  

December 2008 VA treatment records note left knee pain increasing 
with no relief from the pain.

The Veteran testified at a hearing before the undersigned in 
January 2010, that he works in a file room, which requires a lot 
of movement and causes his knees to lock up. The Veteran reported 
instability due to his knees and falling several times.  He 
appeared at the hearing with a cane.  

The Board has considered the manifestations of the Veteran's left 
knee strain with Osgood-Schlatter's disease.  The evidence of 
record demonstrates that the Veteran is not entitled to an 
increased rating under Diagnostic Code 5260.  Based on the 
objective findings noted above, the Veteran does not meet or even 
approach the criteria for the next-higher 20 percent evaluation 
under Diagnostic Code 5260, as his flexion is not limited to 30 
degrees, nor does his range of motion remotely approximate 
limitation to 45 degrees.  In so concluding, the Board has 
considered the Veteran's complaints of pain.  However, without a 
showing of additional functional limitation resulting from such 
pain that would result in flexion limited to 30 degrees, a higher 
evaluation is not warranted on DeLuca principles.  

With respect to the possibility of a separate rating for 
limitation of flexion and extension, the Board acknowledges 
VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a 
claimant who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  A review of 
the record shows that a separate rating for limitation of 
extension is not warranted, as the Veteran had no limitation of 
motion on extension.  

The Board will next look to other Diagnostic Codes to determine 
whether the Veteran is entitled to a higher rating under other 
Codes.  There is no objective evidence of ankylosis, instability, 
dislocation of cartilage, removal of cartilage or genu 
recurvatum.  See Diagnostic Codes 5256, 5257, 5258, 5259, 5262 
and 5263.  The Board notes the Veteran's complaints of 
instability, however, there was no objective medical evidence 
supporting this contention.  Therefore, a higher rating is not 
warranted for left knee strain under other relevant Diagnostic 
Codes.  

The Board considered a higher rating under Diagnostic Code 5010, 
however, there is no evidence of incapacitating episodes to 
warrant an increased rating.  

In conclusion, the evidence shows that an increased rating under 
Diagnostic Codes 5260 and 5010 is not warranted.  The Veteran was 
afforded the benefit of the doubt, however, there was no doubt to 
be resolved in favor of the Veteran.  
See 38 C.F.R. § 4.3 (2009).

Extra-Schedular 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented  by the Veteran's left hip strain and left knee 
strain are appropriately contemplated by the rating schedule.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  Thun.  



ORDER

Entitlement to an initial rating in excess of 10 percent for left 
hip strain is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee strain with Osgood Schlatter's disease is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


